Madsen, J.
(dissenting) —  I agree with the majority that the Investigating Officer (IO) in Sanchez’s case has a statutory role in a sentencing hearing. I disagree, however, with the majoritys conclusion that Investigating Officers and Community Corrections Officers (CCO) are entitled to make sentencing recommendations which undermine a plea agreement negotiated by the defendant and the prosecutor as the representative of the State of Washington. Basic agency principles and simple fairness require that they be bound to a prosecutor’s plea agreement. Accordingly, I would reverse the Court of Appeals in both cases.
This court has held that when the State breaches a plea agreement, it “undercuts the basis for the waiver of constitutional rights implicit in the plea.” State v. Tourtellotte, 88 Wn.2d 579, 584, 564 P.2d 799 (1977). Because plea agreements are based in contract law, the pivotal issue is whether IOs and CCOs are agents of the state, or independent agents of the court. See former RCW 9.94A.090(1) (2000); State v. Sledge, 133 Wn.2d 828, 839 n.6, 947 P.2d 1199 (1997). The majority declines to analyze the question of agency and instead resolves the question by looking only at the statutory role each plays in sentencing. Based on former RCW 9.94A.110 (2000), which provides that the IO may make argument regarding “the sentence to be imposed,” the majority concludes that the IO is not bound by the plea agreement. Similarly, the majority finds that the CCO is not bound by the agreement because it “is not part of the prosecution team” and former RCW 9.94A.110 does *360not prohibit a CCO from making an argument regarding sentencing. Majority at 354. These conclusions, however, are at odds with the express language of the statutes governing sentencing as well as due process guarantees.
The majority offers little analysis of the agency question presented here, but this is precisely where resolution of this case should begin.15 The authority of a Washington prosecuting attorney to act as an agent of the state of Washington is well established. The language of our state constitution directs that “all prosecutions shall be conducted ... by [the State of Washington’s] authority.” Const, art. IV, § 27. It also provides that the state Legislature may remove county prosecuting attorneys from office. Const, art. IV, § 9. Statutes also dictate that the prosecuting attorney represents the State as well as the county. RCW 36.27.005 provides that
[plrosecuting attorneys are attorneys authorized by law to appear for and represent the state and the counties thereof in actions and proceedings before the courts and judicial officers.
Washington cases have recognized that the prosecutor is an agent of the State, whose agreement binds the State. Sledge, 133 Wn.2d at 839 n.6. Similarly, the Court of Appeals in Whatcom, County v. State, 99 Wn. App. 237, 993 P.2d 273, review denied, 141 Wn.2d 1001 (2000) recognized that county prosecutors are agents of the state when prosecuting violations of state law. Id. at 248 (citing RCW 36.27.005 and RCW 36.27.020(4)). See also State v. Bryant, 146 Wn.2d 90, 42 P.3d 1278 (2002) (Alexander, C.J., concurring).
Among the duties of the prosecuting attorney is the obligation to prosecute all criminal and civil actions in which the state or county may be a party. In the context of *361a plea agreement in a criminal case, former RCW 9.94A.080 (2000) sets forth the prosecutor’s authority. The prosecutor may:
(1) Move for dismissal of other charges or counts;
(2) Recommend a particular sentence within the sentence range applicable to the offense or offenses to which the offender pled guilty;
(3) Recommend a particular sentence outside of the sentence range;
(4) Agree to file a particular charge or count;
(5) Agree not to file other charges or counts; or
(6) Make any other promise to the defendant, except that in no instance may the prosecutor agree not to allege prior convictions.
Additionally, the Legislature has outlined the relationship between law enforcement and the prosecuting attorney:
A prosecuting attorney is dependent upon law enforcement agencies to conduct the necessary factual investigation which must precede the decision to prosecute. The prosecuting attorney shall ensure that a thorough factual investigation has been conducted before a decision to prosecute is made. In ordinary circumstances the investigation should include the following:
(A) The interviewing of all material witnesses, together with the obtaining of written statements whenever possible;
(B) The completion of necessary laboratory tests; and
(C) The obtaining, in accordance with constitutional requirements, of the suspect’s version of the events.
If the initial investigation is incomplete, a prosecuting attorney should insist upon further investigation before a decision to prosecute is made and specify what the investigation needs to include
(iii) The prosecutor should be fully advised of the investigatory techniques that were used in the case investigation ....
*362Former RCW 9.94A.440(2)(b)(i), (iii) (2000).16
Like prosecutors, CCOs are also agents of the state. In State v. Sargent, 111 Wn.2d 641, 652, 762 P.2d 1127, 1133 (1988) this court held that when a probation officer is assigned by the Department of Corrections to prepare a sentencing statement at the request of a judge of the superior court, he becomes an officer of the State:
In the context of deciding that a defendant’s request to see his probation officer during questioning is not an invocation of the right to counsel, the United States Supreme Court stressed the fact that the probation officer’s allegiance is unquestionably due the State, not the defendant.
Sargent, 111 Wn.2d at 652.
Moreover, in that decision, the court held that the probation officer is the employee of the State, which seeks to prosecute the alleged offender. Sargent, 111 Wn.2d at 652 (citing Fare v. Michael C., 442 U.S. 707, 720, 99 S. Ct. 2560, 2569, 61 L. Ed. 2d 197 (1979)). Although factually distinguishable, Washington has also held CCOs to be agents of the state for Miranda purposes when CCOs conduct in-cell interviews of the defendant. State v. Willis, 64 Wn. App. 634, 825 P.2d 357 (1992) (citing Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966)).17
Based on the statutory duty placed on prosecutors by the Legislature to direct the activities of law enforcement, and the fact that the prosecuting attorney represents the State as well as the county, I would hold that the IO was bound by the plea agreement struck by the prosecuting attorney in Sanchez. Additionally, since case law establishes that the CCO is an agent of the State and the Constitution and state *363statutes dictate that the prosecuting attorney represents the State in criminal prosecutions, I would also hold that the CCO’s recommendation undercutting the prosecutor’s bargain requires reversal in Harris.
The majority, however, says that whether a public employee other than the prosecutor is bound by the agreement depends on the statutory role of the employee vis-a-vis the court. Majority at 348-49. Assuming this to be correct, the majority nevertheless arrives as the wrong conclusion under the relevant statutes.
Former RCW 9.94A.110(1) provides in pertinent part that:
the court shall. . . allow arguments from the prosecutor, the defense counsel, the offender, the victim, the survivor of the victim, or a representative of the victim or survivor, and an investigative law enforcement officer as to the sentence to be imposed.
Former RCW 9.94A.110(1) (emphasis added).
Although the majority says this statutory language authorizes an 10 to make an independent recommendation for sentencing, it overlooks important aspects of the statute. In State v. Wakefield, 130 Wn.2d 464, 471, 925 P.2d 183 (1996) this court noted that plea agreements in Washington are governed under former RCW 9.94A.080-.100 (2000). Former RCW 9.94A.105 (2000) does not fall within those sections relating to pleas. Rather, subsection 110 relates to sentencing in general. Perhaps more importantly, the statute lists not only law enforcement as persons from whom the court must hear, but also includes the prosecutor. Because a prosecutor cannot make an argument contrary to the plea agreement, the statute cannot be intended to serve as authority for a law enforcement officer to make a recommendation contrary to the prosecutor’s. Further, the language of subsection 110 refers to argument “as to the sentence to be imposed.” It does not authorize any of the persons mentioned to make a sentencing recommendation. Indeed, the language of subsection 110 is consistent with *364other provisions of chapter 9.94A RCW which direct a prosecuting attorney to consult with victims regarding charging decisions and sentencing recommendations and which require prosecutors to inform the court if there are objections. Former RCW 9.94A.090 (prosecutor shall inform court of objections to plea agreement); former RCW 9.94A.440 (prosecutor may consult with victims). Conspicuously missing from the chapter is any language authorizing any person other than the prosecutor and the defendant, the only parties to a criminal prosecution, to make a sentencing recommendation.18
In contrast, when the Legislature has intended to authorize an actor to make a sentencing recommendation it has expressly stated its intent. In former RCW 9.94A.080 the Legislature empowered a prosecuting -attorney to “recommend a particular sentence.” Similarly, the Basic Juvenile Court Act provides that juvenile court counselors have a duty to “make recommendations to the court” regarding dispositions. RCW 13.04.040(2).
The majority also finds that statutory silence is a green light for CCOs to make sentencing recommendations which may be contrary to the prosecutor’s plea agreement. As this court said in State v. Mail, 121 Wn.2d 707, 711, 854 P.2d 1042 (1993), “the [Sentencing Reform Act of 1981] is the sole statutory source of sentencing authority.” The statutes relied on by the majority, former RCW 9.94A.110 and CrR 7.1(b), do not authorize a CCO to present argument at sentencing. CCOs are not included in the list of individuals allowed to make arguments at sentencing under former RCW 9.94A.110. While this list includes defense counsel, *365the prosecutor, and even the investigating police officer, it does not include the CCO. In addition, there is no catchall provision at the end of the statute with language such as “and other interested persons.”
Because the statute has a specific list of individuals, the rules of statutory construction bar the inclusion of other individuals in the list by implication. See State v. Sommerville, 111 Wn.2d 524, 535, 760 P.2d 932 (1988). The rule of statutory construction, expressio unius est exclusio alterius, states that specific inclusions exclude implications. See State v. Harris, 102 Wn. App. 275, 288, 6 P.3d 1218 (2000), review granted, 143 Wn.2d 1001 (2001).
The Legislature certainly knew how to assign responsibility in the context of criminal sentencing procedure. Accordingly, because the Legislature did not assign CCOs the duty to make sentencing recommendations, their duty is limited to producing presentence reports pursuant to court order. Former RCW 9.94A.110(1) states:
[T]he court shall, at the time of plea or conviction, order the department to complete a presentence report before imposing a sentence upon a defendant who has been convicted of a felony sexual offense. . . .
The court shall consider the risk assessment report and presentence reports, if any, including any victim impact statement and criminal history....
Former RCW 9.94A.110(1).
Former RCW 9.94A.110 requires a court to order the Department of Corrections to prepare a presentence report, not a sentencing recommendation. The majority maintains, however, that former RCW 9.94A.110 does not specifically prevent a CCO from presenting argument at the sentencing hearing placing such an argument in the written text of the presentence report. The majority quotes State v. Mail, 121 Wn.2d at 711, stating that the statute specifies “ ‘a baseline—a minimum amount of information which, if available *366and offered, must be considered in sentencing.’ ” Majority at 353.19
However, former RCW 9.94A.110 does not designate presentence reports as arguments. Therefore, the same statutory construction rule of expressio unius est exclusio alterius applies. The specific list of individuals permitted to offer argument regarding the sentence set forth in former RCW 9.94A.110 prohibits a court from permitting a CCO to make argument regarding sentencing. See Sommerville, 111 Wn.2d at 535.
In a similar vein, CrR 7.1(b) sets forth a list of activities that a CCO may engage in. Specifically, CrR 7.1(b) mandates that the report contain the defendant’s criminal history and
such information about the defendant’s characteristics, financial condition, and the circumstances affecting the defendant’s behavior as may be relevant in imposing sentence or in the correctional treatment of the defendant, information about the victim, and such other information as may be required by the court.
As is evident, this list does not include making a sentencing recommendation and, therefore, the specific inclusions exclude implications. See Sommerville, 111 Wn.2d at 535.
Under a plain reading, the rule and relevant statutes do not contemplate that CCOs make a sentencing recommendation. By expressly omitting a CCO as one who may speak at sentencing hearings and by failing to include arguments at sentencing among the activities a CCO may engage in, the court and the Legislature clearly did not contemplate that such a recommendation could, or should be made by a CCO.
*367Furthermore, it is reasonable to assume that former RCW 9.94A.110 did not list a CCO as one who may make argument at sentencing because a CCO fulfills his or her statutory duty to the court by providing information in the presentence report. And, as noted, neither the statutes nor the court rules explicitly authorize the Department of Corrections, through a CCO, to make sentencing recommendations. Consequently, because former RCW 9.94A.110 does not permit a CCO to present argument at the sentencing hearing, and because former RCW 9.94A.110 requires the court to consider the sentencing report at the sentencing hearing, the Legislature’s exclusion from the list of those who can present argument would be rendered meaningless if the CCO is permitted to simply place his or her argument in the written report considered at the hearing.
Due process requires a prosecutor to adhere to the terms of the plea agreement. Santobello v. New York, 404 U.S. 257, 92 S. Ct. 495, 30 L. Ed. 2d 427 (1971); Sledge, 133 Wn.2d at 839 (holding that a prosecutor may not make an argument contra to a plea agreement); State v. Miller, 110 Wn.3d 528, 532, 756 P.2d 122 (1988) (holding that because a breach of plea agreement implicates fundamental principles of due process, the terms of a plea agreement override an otherwise contradictory statute). If a prosecutor cannot, per the plea agreement, make a contrary argument, it follows that IOs and CCOs are bound to the same due process limitations. Thus, even though the statute permits arguments from the specific persons listed, it has to be read in conjunction with the United States Supreme Court and this Court’s precedent limiting arguments that undermine plea agreements. Santobello, 404 U.S. 257; Sledge, 133 Wn.2d at 839.
In concluding that CCOs are independent agents of the court, thus not bound to the prosecuting attorney’s plea agreement, the majority overlooks previous case law in Washington that asserts that CCOs are agents of the state. Willis, 64 Wn. App. 634; Sargent, 111 Wn.2d 641. As a result, while no cases to date have challenged the practice *368of CCOs testifying at sentencing hearings, such practices are in contravention of Washington law, statutes, and rules.
Similarly, by concluding that an 10 is not under the control of the prosecutor and is thus independent, the majority overlooks former RCW 9.94A.440(2)(b)(i), which provides for such control. This court’s previous decisions, holding that a prosecutor is an agent of the state, whose agreement binds the state, as well as its other agents, is in accord with policy considerations recognized in other jurisdictions.
In Lee v. State, 501 So. 2d 591 (Fla. 1987), the Florida Supreme Court was faced with an issue identical to the issue in Sanchez and Harris—whether a promise contained in a plea agreement that the “state” will recommend a given sentence binds only the state attorney’s office, or whether it also precludes other state agents, such as state law enforcement officers, from making sentencing recommendations contrary to the terms of the agreements. Lee, 501 So. 2d at 592. The plea agreement in Lee provided that the state would recommend probation, but a law enforcement agent’s recommendation of incarceration was included in the presentence investigation report. See id.
The court in Lee recognized the inherent unfairness of allowing other state agents to undermine a bargained-for plea, and held that a prosecutor’s plea bargain binds all state agents, regardless of whether they are employees of a separate department or whether they were parties to the plea agreement. Lee, 501 So. 2d at 593. The Lee court found contradictory testimony to an established plea agreement is unfair and ultimately “compromise [s] the effectiveness of the state’s recommendation.” Lee, 501 So. 2d at 593. The court in Lee discussed and agreed with Fortini v. State, 472 So. 2d 1383, 1385 (Fla. Dist. Ct. App. 1985), review denied, 484 So. 2d 10 (Fla. 1986). The court in Lee also agreed with Judge Ervin’s dissent in the case sub judice Lee v. State, 490 So. 2d 80, 84 (Fla. Dist. Ct. App. 1986), which stated that once a plea bargain based on a prosecutor’s promise that the state will recommend a certain sentence is struck, basic *369fairness mandates that no agent of the state make any utterance that would tend to compromise the effectiveness of the state’s recommendation. Id. (Ervin, J., dissenting).
The Lee court concluded that it made no difference “whether the recommendation contrary to the agreement is made in open court or. . . contained in a [presentence] report.” Lee, 501 So. 2d at 593. “ ‘The crucial factor is that a recommendation contrary to the state’s agreement came to the sentencing court’s attention.’ ” Lee, 501 So. 2d at 593 (quoting Fortini, 472 So. 2d at 1385). Thus, the court in Lee found the principle of fairness to be the most important consideration in determining whether other state employees are bound by a prosecutor’s plea agreement. Id.
This position is similar to the position of the federal courts, which have held that absent an express limitation on the government’s obligations, a plea agreement entered on behalf of the government binds the government as a whole. See, e.g., Allen v. Hadden, 57 F.3d 1529, 1535 (10th Cir. 1995).
Even the Montana Supreme Court is not in complete agreement on the issue of who is bound by a prosecutor’s plea agreement. State v. Sanders, 294 Mont. 539, 982 P.2d 1015 (1999) (citing State v. Allen, 197 Mont. 64, 69, 199 Mont. 204, 645 P.2d 380 (1981)). The dissenting view reasons that the prosecutor’s recommendation is rendered meaningless when another state agent makes a contrary recommendation:
What sense does it make to pay lip service to the principle that an accused person has a right to rely on material representations made to him or her as an inducement to enter into a plea agreement, but then allow the practical effect of that inducement to be circumvented by permitting another agent of the same government to do just the opposite of what was promised to the defendant? Is there any question whose recommendation the district judge will take more seriously?
State v. Bowley, 282 Mont. 298, 313, 938 P.2d 592 (1997) (Trieweiler, J., specifically concurring in the result; Hunt, *370J., joining). See also Sanders, 982 P.2d at 1021 (reiterating the dissenting opinion).
Conclusion
We have previously held prosecutors are agents of the state, whose agreement binds the state as well as it other agents. To allow CCOs and IOs to present arguments to the sentencing judge, in any form, which contradict another state agency’s contract not only appears unfair, but is unfair. It renders the prosecution’s agreement meaningless, disintegrates the fabric of our criminal justice system, and will deter future plea agreements. In my view, IOs and CCOs are bound to prosecutorial plea agreements and, as a result, I respectfully dissent.
Alexander, C.J., and Johnson and Sanders, JJ., concur with Madsen, J.
Reconsideration denied July 25, 2002.

 The majority repeatedly makes the point that the only parties to the plea agreement are the prosecuting attorney and the defendant—that neither an investigating officer nor a community corrections officer is involved in the negotiations or a party to the agreement. The majority apparently thinks this renders the agency question irrelevant. However, the question who is a party to the contract simply does not answer the question of who is bound by the agreement under agency principles.


 The majority says that Sergeant Ruffin, the IO in Sanchez, is not under the control of the prosecutor’s office. Former RCW 9.94A.440 is to the contrary. Although Ruffin was employed by the Moses Lake Police Department and had independent authority to investigate criminal activity, as the majority points out, this does not alter the fact that by statute he was an investigator for the prosecutor.


 In contrast to CCOs are juvenile probation officers who the Legislature has provided are an arm of the court, RCW 13.04.035, and who shall “[m]ake recommendations to the court” regarding dispositions. RCW 13.04.040(2).


 The majority maintains that accepting my view that an IO is not authorized by former RCW 9.94A.110 to make sentencing recommendations makes no difference in Sanchez’s case. The majority states that the IO did not make a specific recommendation, but instead provided “a number of reasons for imposing a harsh sentence.” Majority at 351 n.7. This reasoning does not withstand scrutiny. An IO bound by a plea agreement is bound in the same way that the prosecuting attorney is bound. A prosecuting attorney violates a plea agreement where he or she “undercut [s] the terms of the agreement explicitly or by conduct evidencing an intent to circumvent the terms of the plea agreement.” State v. Sledge, 133 Wn.2d 828, 840, 947 P.2d 1199 (1997) (emphasis added).


 The majority claims that in State v. Mail, 121 Wn.2d 707, 708, 854 P.2d 1042 (1993); this court “acknowledged a CCO’s ability to recommend a specific sentence to the sentencing court.” Majority at 353. The majority misstates what occurred in that opinion. The court in Mail merely recited the fact that such a recommendation was made; it did not address the legal issue and never passed on the propriety of what had happened.